                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TIMOTHY DUGDALE,

              Plaintiff,                                No. 18-10896

v.                                                      Honorable Nancy G. Edmunds

DITECH FINANCIAL, LLC,

           Defendant.
________________________________________/

       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION TO DISMISS AND MOTION FOR LEAVE TO APPEAL [34]
       AND DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION [32]

       This case has been stayed and administratively closed since March 7, 2019

due to Defendant’s bankruptcy filing. (Dkt. 26.) Despite the bankruptcy court later

confirming Defendant’s Chapter 11 plan, Plaintiff sought to reopen this case. (See

dkt. 28.) On January 7, 2020, the Court denied Plaintiff’s motion to reopen. (Dkt. 31.)

Plaintiff then filed a motion for reconsideration. (Dkt. 32.) While Plaintiff’s motion was

still pending, Defendant filed a notice informing the Court that the bankruptcy court

had entered an order on January 23, 2020, granting plan administrators’ omnibus

motion to enforce injunctive provisions of plan as to Plaintiff. (Dkt. 33.) According to

the bankruptcy court’s order, Plaintiff had fourteen days from the date of that order to

dismiss this case. (See dkt. 33-1.) Failure to do so may result in Plaintiff being held in

contempt of the bankruptcy court for violating the terms of that order and allow the

plan administrator to seek sanctions against him. (See id.) The matter is now before

the Court on Plaintiff’s motion to dismiss and motion for leave to appeal. (Dkt. 34.)
       In compliance with the bankruptcy court’s order, Plaintiff seeks dismissal of this

action, and this Court grants his motion in that respect. However, Plaintiff also seeks

leave to appeal, asserting that he “feel[s] that [his] argument should be heard by a

circuit court, either the Sixth or the Second, if only to explore how Taggart applies to

situations like this.” (See dkt. 34, PgID 528.) In Taggart v. Lorenzen, 139 S. Ct. 1795,

1804 (2019), the Supreme Court held that a court may only hold a creditor in civil

contempt for violating a discharge order “where there is not a ‘fair ground of doubt’ as

to whether the creditor’s conduct might be lawful under the discharge order.” That

case has no impact on the issue of whether a discharge order applies to a particular

debt in the first place, and is therefore inapplicable to the situation here. Moreover,

the bankruptcy court has already determined that its order applies to Plaintiff’s case.

(See dkt. 33-1.) Any arguments to the contrary should have been made within

Defendant’s bankruptcy case in the bankruptcy court, not here. Plaintiff’s motion for

leave to appeal is, therefore, denied.

       In sum, Plaintiff’s motion is GRANTED to the extent Plaintiff seeks dismissal of

this case and DENIED to the extent he seeks leave to appeal. His previously filed

motion for reconsideration is DENIED as moot.

       SO ORDERED.


                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: February 5, 2020
I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 5, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
